Name: Commission Regulation (EEC) No 3037/79 of 21 December 1979 amending for the second time Regulation (EEC) No 2695/77 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favourable tariff arrangement
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341/42 Official Journal of the European Communities 31 . 12 . 79 COMMISSION REGULATION (EEC) No 3037/79 of 21 December 1979 amending for the second time Regulation (EEC) No 2695/77 determining the conditions under which goods for certain categories of aircraft and ships are eligible upon importation for a favourable tariff arrangement THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 2695/77 (5), as amended by Regulation (EEC) No 2788/78 (6); Whereas it is moreover appropriate, in the interests of clarity, to bring up to date Annex I, Section A, to the said Regulation to conform to amendments made to the Common Customs Tariff, particularly those resulting from multilateral commercial negotiations conducted within the framework of the General Agreement on tariffs and trade (Tokyo round); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff (*), as last amended by Regulation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, HAD ADOPTED THIS REGULATION: Article 1 Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 ( 3 ), as last amended by Regulation (EEC) No 2999/79 (4 ), lays down in particular, in Section II B of the Preliminary provisions, that, as from 1 January 1980, certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture, repair, maintenance, rebuilding, modification or conversion, and parts for ground flying trainers , shall be exempt from duty; whereas the exemption is subject to conditions to be determined by the competent authorities ; Whereas it is therefore appropriate to extend to the abovementioned goods the provisions of Commission Annex I to Regulation (EEC) No 2695 /77 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979. For the Commission fitienne DAVIGNON Member of the Commission i 1 ) OJ No L 14, 21 . 1 . 1969 , p . 1 . ( 2 ) OJ No L 40, 11 . 2 . 1977, p . 1 . ( 3 ) OJ No L 172 , 22 . 7 . 1978 , p . 1 . ( 5 ) OJ No L 314, 8 . 12 . 1977, p . 14 . ( 4) See page 1 of this Official Journal . ( 6) OJ No L 333 , 30. 11 . 1978 , p . 25 . No L 341/4331 . 12 . 79 Official Journal of the European Communities ANNEX 'ANNEX 1 CCT heading No Description SECTION A Internal combustion piston engines :84.06 A. Aircraft engines as defined in Additional Note 1 to this Chapter : 84.08 II . Other, of a power of: a ) 300 kW or less ( a ) b ) More than 300 kW (a ) D. Parts : II . Of other engines : a ) For aircraft engines ( a ) Other engines and motors : A. Reaction engines : I. Turbo-jets : b ) Other developing a thrust of: 1 . 24 525 N or less ( a ) 2 . More than 24 525 N ( a) II . Other ( for example, ram-jets , pulse-jets , rocket engines ): b ) Other ( a) B. Gas turbines : 1 . Turbo-propellers : b ) Other, developing a power of: 1 . 1 100 kW or less ( a ) 2 . More than 1 100 kW ( a) D. Parts : I. Of reaction engines or of turbo-propellers : b ) Other ( a) 88.03 Parts of goods falling within heading No 88.01 or 88.02 : B. Other : II . Other : b ) Other (a ) SECTION B Miscellaneous Goods referred to in Section II B of the ' Preliminary provisions' of the Common Customs Tariff other than civil aircraft and ground flight simulators SECTION C Miscellaneous Goods intended for use in the construction, maintenance and repair of aircraft, covered by Community tariff suspensions ( a ) This applies only to articles intended to be fitted in aircraft imported duty tree or built within the Community .'